COHEN, J., concurring in the result: I dissented in Downey v. Commissioner, 97 T.C. 150, 174 (1991) (Downey I), and I continue to believe that the result reached by the majority in that opinion is wrong. I would hold in this case that only the liquidated damages were received on account of the tort of willful discrimination and that the back wages were received on account of nontortious breach of the implied terms of the taxpayer’s employment. See Downey I, 97 T.C. at 177-178 (Cohen, J., concurring in part and dissenting in part). I do not believe that United States v. Burke, 504 U.S. _, 112 S. Ct. 1867 (1992), supports the result reached by the majority. The majority opinion refers to a “range of remedies, including both unpaid wages and liquidated damages’.” Majority op. p. 637. Two categories of statutory remedies do not strike me as constituting a range. In actions brought under the Age Discrimination in Employment Act of 1967 (adea), Pub. L. 90-202, 81 Stat. 602 (current version at 29 U.S.C. secs. 621-634 (1988)), the Courts of Appeals have unanimously denied damages for pain and suffering and emotional distress — typical tort remedies. See, e.g., Wilson v. Monarch Paper Co., 939 F.2d 1138, 1144 (5th Cir. 1991); Haskell v. Kaman Corp., 743 F.2d 113, 120-121 n.2 (2d Cir. 1984), and cases cited therein. Moreover, under Burke, if a plaintiff alleging wrongful termination of employment is only entitled to back wages, that award is taxable. Under this case, if such a plaintiff either proves willfulness or by settlement receives twice the amount of back wages, none of the award is taxable. The Supreme Court in Burke held that an award of back wages was taxable; nothing in that opinion states that adding liquidated damages to such an award makes the total nontaxable. Without a clearer indication from the Supreme Court, I cannot agree that this anomalous result is correct. I concur here, however, because I believe that United States v. Burke, supra, does not provide a clear-cut reason for changing the result in Downey I, and all presently extant authorities dealing specifically with adea claims support petitioners’ position. See Redfield v. Insurance Co. of North America, 940 F.2d 542 (9th Cir. 1991); Pistillo v. Commissioner, 912 F.2d 145 (6th Cir. 1990), revg. T.C. Memo. 1989-329; Rickel v. Commissioner, 92 T.C. 510 (1989), affd. in part and revd. in part 900 F.2d 655 (3d Cir. 1990).